Citation Nr: 1441085	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  13-18 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cholangiocarcinoma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2013; the hearing transcript has been associated with the claims file.  

The Board requested an opinion from a VHA medical expert and the requested VHA opinion was incorporated into the record.  The Veteran was provided with a copy of the VHA opinion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed cholangiocarcinoma. 

2.  The Veteran is presumed to have been exposed to herbicides in service.

3.  In-service exposure to liver flukes has not been established. 

4.  The Veteran did not experience an injury, disease, or symptoms related cholangiocarcinoma in service.

5.  The Veteran's cholangiocarcinoma is not etiologically related to active service, to claimed in-service exposure to liver flukes, or to herbicide exposure in service.





CONCLUSION OF LAW

The criteria for service connection for cholangiocarcinoma are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id. 

VCAA notice applies to all five elements of a service connection claim, including (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued a March 2013 preadjudicatory notice letter to the Veteran which met the VCAA notice requirements.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Service treatment records, VA and private treatment records, private medical opinions, VHA medical opinions, and lay statements and research have been associated with the record.  The Board requested a VHA opinion in February 2014 to address the etiology of the Veteran's cholangiocarcinoma.  See 
38 C.F.R. § 3.159(c)(4) (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that, cumulatively, the April 2014 VHA and June 2014 addendum opinions obtained are adequate as the opinions were based on a review of the record, to include research and statements provided by the Veteran, and the VA examiner provided adequate reasons and bases for the opinions rendered.  The Veteran has not otherwise identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Cholangiocarcinoma, or cancer of the bile duct, is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309(e).  

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a) (6)(iii).  

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection Analysis 

The Veteran contends currently diagnosed cholangiocarcinoma is related to service.  Extrahepatic cholangiocarcinoma was first diagnosed by VA via biopsy in January 2013.  The Veteran contends that cholangiocarcinoma is related to possible liver fluke infection in service.  He alternately contends that cholangiocarcinoma is related to exposure to an herbicide agent in Vietnam.  After reviewing all the lay and medical evidence, including the Veteran's statements and provided research articles, the Board finds that the weight of the evidence demonstrates that cholangiocarcinoma, is not related to service, a claimed liver fluke infection, or exposure to herbicides in service.

Service personnel records show that the Veteran had active service from April 1967 to April 1969, to include one year of combat service in the Republic of Vietnam.  Accordingly, the Veteran is presumed to have been exposed to an herbicide agent during service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2013).  However, as the Veteran's diagnosed disability, cholangiocarcinoma or bile duct cancer, is not included in the above-indicated diseases associated with exposure to an herbicide agent, presumptive service connection is not warranted.  See 38 C.F.R. § 3.309(e) (2013).  Even though presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994

After a review of all the evidence, lay and medical, the Board finds that the Veteran did not experience symptoms related to cholangiocarcinoma in service.  Service treatment records, to include a January 1969 separation examination and April 1969 statement of medical condition, do not reflect any complaints, treatment or diagnoses related to cholangiocarcinoma or to a liver fluke infection in service, and do not reflect stomach or bowel complaints in service.  While the Veteran reported symptoms of cramping and bowel problems in service during December 2013 hearing testimony, such symptoms were not shown to be related to any parasitic infection, were not severe enough to require treatment in service, and were not shown to be chronic in service.  While the Veteran's representative contends during the December 2013 hearing, that stomach complaints were noted in service, other than reference to a history of hernia, no stomach or abdominal complaints were noted in service records.  Moreover, inconsistent with the Veteran's more recent report of such symptoms, on a January 1969 report of medical history, associated with his separation examination, he indicated "no" to questions of having frequent indigestion; stomach, liver or intestinal trouble; and gall bladder trouble or gall stones, despite his positive report of other unrelated complaints as to ear nose, or throat trouble; hearing loss; and a history of pilonidal cyst and hernia on the report of medical history.  The Board finds it unlikely that the Veteran would fail to report chronic problems with cramping or bowel problems in service upon questioning if such symptoms were present, and where the service treatment records are complete.  See Kahana v. Shinseki, No. 24 Vet. App. 428, 439 (2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  The Board finds that the contemporaneous medical evidence from service treatment records outweighs the Veteran's more recent reports of bowel symptoms in service, made many decades after separation. 

The Veteran was first diagnosed with cholangiocarcinoma in 2013, over 40 years after service separation.  While the Veteran may have exhibited symptoms of cholangiocarcinoma prior to initial treatment in 2013, he has not established the presence of symptoms in service, or for decades post service.  

The Veteran contends that cholangiocarcinoma is related to a possible liver fluke infection in service.  He has submitted several research articles and medical journal articles addressing the link between cholangiocarcinoma and hepatobilary parasitic infection, most prevalent in Asia, to include Vietnam.  Research provided by the Veteran shows that bile duct cancer is rare in the United States, but much more common, or with high incidence rates, in Asia due to parasitic infection of the bile duct by liver flukes.  The Veteran has identified his service in Vietnam as being a risk factor for having contracted a liver fluke infection, and has submitted research articles identifying the prevalence of such species in Vietnam.

Despite the correlation between cholangiocarcinoma and liver fluke infection identified by the Veteran, service treatment records do not identify a liver fluke or parasitic infection in service.  Instead, the Veteran claims that such infection is likely based on the predominance of such parasites in Vietnam, and based on the higher prevalence of cholangiocarcinoma in Asia due to liver fluke infection versus in the United States, and his testimony as to having symptoms of stomach and bowel problems post-service.  While a Veteran may be competent to report stomach and bowel symptoms post-service, absent any pathology as to the cause of such problems, or any known parasitic infection, the Board finds that the Veteran is not competent to relate such problems to a parasitic infection contracted in service.  Moreover, as the Board has already discussed above, due to inconsistencies with the Veteran's current statement and his denial of frequent indigestion, stomach or intestinal problems at service separation, the Board finds that his report of having such symptoms both in service and post-service is not entirely credible.  

Significantly, while the Veteran submitted numerous articles identifying liver fluke infection as a cause of cholangiocarcinoma, these articles do not establish the presence of a liver fluke infection or other parasitic infection in service.  Articles provided by the Veteran included studies on foodborne parasites in Vietnam, which identified high rates of infection among people who ate raw fish, or were involved in the processing of raw fish.  The study identified small intestinal flukes present infected persons or in their stool samples.  Despite the Veteran's assertion of long-term liver fluke infection as being a cause of his cholangiocarcinoma, at no time has he been shown to have a liver fluke infection, and a current parasitic infection is not indicated by the medical evidence of record.  Thus, the Board finds that while articles compiled by the Veteran provide some support for the contention that he may have had exposure to liver flukes or other parasites in service through food or water consumed in Vietnam, the Board finds that the conclusions made by the Veteran based on information from these articles are speculative and, in the context of other evidence in this case, are insufficient to establish any actual parasitic infection in service while serving in Vietnam. See Sacks v. West, 11 Vet. App. 314 (1998); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

In light of the research articles showing a higher incidence rate of cholangiocarcinoma in Asia due to liver fluke infection, the Board requested a VHA expert medical opinion to address the probability of the Veteran having had a liver fluke infection in service.  An April 2014 VHA opinion provided by the Chief of Oncology at the VA Medical Center in Washington D.C. discussed relevant pathophysiology involved in cholangiocarcinoma.  The VHA examiner opined, however, that it could not be said with reasonable medical certainty that the Veteran was infected with liver flukes in Vietnam, and clarified in a June 2014 addendum opinion, that it was "not as likely as not" that the Veteran suffered from liver flukes as a cause for cholangiocarcinoma.  He reasoned in the April 2014 opinion that a diagnosis of liver fluke infection requires demonstrating the presence of eggs in the stool, and that, in the absence of this finding, it was usually not possible to establish this diagnosis.  Based on the records presented in this case, there was no evidence that the Veteran was infected with liver flukes.  The VHA examiner reasoned, moreover, that a search of public medical literature failed to reveal evidence showing increased incidents of liver infections (or cholangiocarcinoma) in U.S. veterans serving in East Asia.  

The VHA examiner added in his June 2014 addendum opinion that, based on a literature search, there were no documented cases of liver fluke infection in Vietnam veterans or U.S. visitors to Southeast Asia, and his Infectious Diseases colleagues at the facility were unaware of any such case.  The VHA examiner explained that most cases of cholangiocarcinoma in this country were not associated with liver flukes, and these uncommon cancers occurred sporadically with few recognized risk factors, noting that in Southeast Asia, most infections were reported in rural areas where people came in close contact with animals infected with liver flukes and occasionally in restaurants serving undercooked seafood.  The VHA examiner stated that, while this did not preclude the possibility that any particular case of cholangiocarcinoma in a U.S. veteran occurred as a past result of exposure to liver fukes, this possibly was very remote.

The Board finds, due to the lack of corroborating evidence in service records, in post-service treatment records, or in current medical records identifying a current parasitic infection or a history of parasitic infection, that the Veteran's lay statements are not competent to establish actual exposure to liver flukes or other parasites in service.  See also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service; where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  The Board finds that VHA opinions, showing that it was not likely that the Veteran suffered from a liver fluke infection in service, based on the lack of diagnosis showing liver fluke infection and the lack of medical evidence showing an increased risk of liver fluke infection in Vietnam veterans, outweighs the Veteran's own contentions and speculations as to a possible liver fluke infection in service.  While the VHA examiner allowed that the evidence did not preclude the possibility that any particular case of cholangiocarcinoma in a U.S. veteran occurred as a past result of exposure to liver flukes, this possibly was very remote.  As VA regulations provide that service connection may not be based on a resort to speculation or even remote possibility, the Board finds that Veteran has not established that he has had actual exposure or infection via liver flukes or other parasites in service.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

The Board finds that cholangiocarcinoma is not otherwise related to service, to include as due to exposure to an herbicide agent in service.  Letters from the Veteran's physicians show that he has unresectable cholangiocarcinoma (cancer of the bile duct.  The Veteran has submitted two medical opinions in support of his claim.  A March 2013 opinion from a VA Hematology-Oncology Chief shows that cholangiocarcinoma has been associated with prior exposure to prior liver fluke infection, and "it is possible" that the Veteran was exposed during his service in Vietnam.  While the VA physician indicated an association between cholangiocarcinoma and prior liver fluke infection, and "possible" exposure to liver flukes in Vietnam, again, VA regulation provides that service connection may not be based on a resort to speculation.  See 38 C.F.R. § 3.102; Obert, 5 Vet. App. at 33; Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative.)   Therefore, the Board finds that the opinion neither serves to verify exposure to liver flukes in service, not does it clearly relate the Veteran's current diagnosis to his claimed exposure.  Accordingly, the Board finds that the March 2013 VA opinion is less probative than other evidence of record and does not establish a nexus or relationship between cholangiocarcinoma and alleged liver fluke exposure in service.

A September 2013 letter from Dr. R., a private surgeon, shows that the Veteran's diagnosed cholangiocarcinoma was at least as likely as not caused by Southeast Asian Liver Fluke infection.  Dr. R.'s opinion, however, is based on the assumption that the Veteran had an Asian liver fluke infection in service, which has not been established.  Medical opinions premised upon an unsubstantiated account of a claimant are of no probative value and does not serve to verify the occurrences described.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  While Dr. R. related the Veteran's cancer to liver fluke infection, he did not provide reasons or bases for the opinion rendered.  The Veteran and representative indicated, during a December 2013 Board hearing, that the opinion as to etiology was based on NIH research, but it is not clear whether this was the basis for finding a past liver fluke infection.  

In contrast, the April 2014 and June 2014 VHA opinion shows that cholangiocarcinoma was not likely caused by liver flukes, based on the lack of diagnosis showing liver fluke infection and the lack of medical evidence showing an increased risk of liver fluke infection in Vietnam veterans or U.S. visitors to Southeast Asia.  Additionally, the VHA examiner stated that there was no scientific evidence linking Agent Orange exposure to cholangiocarcinoma.  The Board finds that the VHA opinion is probative, as it is based on a review of the available evidence of record and the examiner's own medical knowledge.  The Board finds that the VHA examiner provide adequate reasons and bases for the opinions rendered.  The Board finds that the VHA opinions tend to outweigh the March 2013 VA physician's opinion, which is speculative, and the September 2013 opinion from Dr. R., which is based on the unsubstantiated report of liver fluke infection made by the Veteran.  The evidence of record does not otherwise indicate a nexus between diagnosed cholangiocarcinoma and Agent Orange exposure in service.  For these reasons, the Board finds that the weight of the evidence shows that a cholangiocarcinoma is not etiologically related to service. 

The weight of the evidence demonstrates no in-service exposure or infection via liver flukes or other parasites.  Additionally, the evidence shows no symptoms of cholangiocarcinoma in service, and the weight of the competent, credible, and probative evidence does not establish a nexus between cholangiocarcinoma and service, to include claimed liver fluke infection and exposure to an herbicide agent in service.  For these reasons, a preponderance of the evidence is against the claim for service connection for cholangiocarcinoma on both a direct and presumptive basis.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 




ORDER

Service connection for cholangiocarcinoma is denied. 




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


